Case: 20-40416     Document: 00515884665         Page: 1     Date Filed: 06/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    June 2, 2021
                                  No. 20-40416
                                                                  Lyle W. Cayce
                               Conference Calendar                     Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christian Adrian Reyes-Hernandez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:20-CR-298-1


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Christian Adrian
   Reyes-Hernandez has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Reyes-Hernandez has not filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40416      Document: 00515884665          Page: 2   Date Filed: 06/02/2021




                                    No. 20-40416


   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.2.
          As noted by counsel, the written judgment omits the placement
   recommendation agreed to at sentencing. Accordingly, we REMAND for
   the limited purpose of correcting the clerical error in accordance with Federal
   Rule of Criminal Procedure 36.




                                         2